Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
            This Office Action is in response to the papers filed on 18 November 2021.

CLAIMS UNDER EXAMINATION
Claims 1, 31-39 and new claims 45-49 are pending and have been examined on their merits.

     PRIORITY
Foreign Priority document GB1610932.4, filed on 22 June 2016, is acknowledged. The Foreign Priority document does not appear to provide support for all of the species recited in claim 31.

WITHDRAWN REJECTIONS:
The rejection of claims 31, 34 and 37-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.

The previous rejections made under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 39 recites “a sophorolipid product is generated”. Claim 39 depends from claim 33. Claim 33 has been amended to now depend from claim 1. A sophorolipid is a lipid. Because claim 39 recites “a sophorolipid product” is generated, it is unclear if Applicant means said sophorolipid is the lipid product of claim 33, or if the claim means a sophorolipid product and another lipid product are produced. Appropriate correction is required.

Claim 46 has been amended to recite “such that the broth in the fermenter comprises at last 90% by weight of the sum of the broth and the fermenter and the gravity separator”. It is unclear if the claim means “…the sum of the broth in the fermenter and the gravity separator” or something different. The metes and bounds of the claim are unclear. 

Claim 47 has been amended to recite “such that the broth in the fermenter comprises at last 90% by weight of the sum of the broth and the fermenter and the gravity separator”. It is unclear if the claim means “…the sum of the broth in the fermenter and the gravity separator” or something different. The metes and bounds of the claim are unclear. Appropriate correction is required. For the purposes of examination, the claim is interpreted to mean the circulated broth is returned to the fermenter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 31-32, 34-36 and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palme et al. (previously cited; Sophorolipids from Candida bombicola: Cell separation by ultrasonic particle manipulation. Eur. J. Lipid Sci. Technol. 2010, 12, 663-673).


Claim 1 has been amended to recite “wherein said gravity separator is the only separator used within the method in step c)”. Examiner notes claim 1 is directed to a method of producing lipids, wherein the method comprises the recited steps. The transitional term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Examiner notes the claim does not exclude the use of another separator in any other recited or unrecited method steps. 


Palme et al. is directed to an integrated method of producing sophorolipids from the yeast Candida bomicola (Abstract; Figure 6). A sophorolipid reads on a lipid. Figure 6 illustrates a bioreactor. The art teaches the bioreactor is used for fermentation (hence, a fermenter) in which C. bombicola are cultivated (page 668, right column, middle of first paragraph).   Palme teaches a “fermentation broth” (page 669, left column, first paragraph). Therefore the  art teaches performing a fermentation in a fermenter to produce a broth comprising a lipid product. Examiner notes the art teaches the following:
While they have to be purified using several extraction steps with organic solvents from the cultivation broth, the part of sophorolipids separated with integrated ultrasound manipulation could be purified rather easily by decanting the supernatant, followed by one-additional recrystallization step.

This is interpreted to mean the bioreactor in Figure 6 contains a “broth” with sophorolipids. Figure 6 illustrates broth is fed to an ultrasonically enhanced settling (UES) device. The art teaches UES separates cells (page 664, right column, page paragraph). Figure 6 illustrate retentate with cells and sophorolipids are transferred back to the bioreactor while “permeate containing sophorolipids is added to a settling vessel”. The settling vessel is interpreted to be a gravity separator since it relies on physical settling of components. Examiner notes claim 1(b) recites “transferring broth comprising lipid product from the fermenter to a gravity separator”. As set forth above, the use of term comprising in the preamble does not exclude additional, unrecited elements or method steps. The permeate transferred to the gravity settler is interpreted claim 1).

As evidenced by the Instant Specification, a sophorolipid is a glycolipid ([0002]). Therefore claim 31 is included in this rejection (claim 31).

The cited reference teaches a sophorolipid (supra). Therefore claim 32 is included in this rejection (claim 32).

Claim 34 recites circulating broth between the fermenter and gravity separator. Examiner notes the claim does not require continuous circulation. Therefore moving a broth from a fermenter to a separator, and returning broth from the separator to a fermenter (as taught by Palme) is interpreted to comprise circulation. Claim 34 recites a period of at least 50 hours or over the duration of a production phase of the fermentation. Palme teaches a growth phase between 24 and 48 hours (page 668, right column, first paragraph). This is broadly interpreted to be a production phase since lipid claim 34).

Palme teaches “sophorolipid production starts after 24 h and the concentration reaches a maximum value after 168 h with 75.1 g/ L and an end value of 65.8 g/L” (page 671, right column, last paragraph). It is noted a value of 65.8 g/L is below 80 g/L. Therefore it would be expected to prevent overflow ad dissolved oxygen depletion. Claim 35 is included in this rejection (claim 35).

Palme teaches bioreactor cultivation is performed “with stirring” (page 665, left column, second paragraph of “Materials and Methods”). Stirring is broadly interpreted to be agitation. Because the art explicitly teaches stirring it would be expected to prevent phase separation in the fermenter. It is noted claim 36 recites “and substantially no phase separation occurs in the fermenter”. The term claim does not recite a value for “substantially”. Because the Palme’s method would produce agitation, it would be expected to substantially prevent separation. Therefore claim 36 is included in this rejection (claim 36).

Sophorolipid reads on a glycolipid. Therefore claim 45 is included in this rejection (claim 45).

Claim 46 recites continuously circulating broth between the fermenter and gravity separator. In Figure 6, Palme teaches broth from the fermenter is circulated to the claim 46).

Claim 47 recites continuously circulating broth between the fermenter and gravity separator. In Figure 6, Palme teaches broth from the fermenter is circulated to the gravity settler and returned to the fermenter. Therefore all of the broth is returned to the fermenter. Therefore claim 47 is included in this rejection (claim 47).

Therefore Applicant’s Invention is anticipated as claimed.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 18 November 2021 are acknowledged. The Applicant acknowledged Figure 6 discloses the a retentate with cells and sophorolipids is returned from the UES to the bioreactor, and that a permeate containing sohorolipids is transferred from the UES. However, the Applicant notes Palme also discloses the sophorolipid stayed nearly unchanged from 15.2 g/L in the feed to 14.8 g/L in the permeate and 15.4 g/L in the retentate. The Applicant asserts the only reported substantial concentration different after UES treatment was that of the biomass. Therefore the applicant argues Palme does not anticipate step c) which requires “allowing a lipid phase comprising lipid product to separate from other constituents of the broth in the gravity separator by gravity. The Applicant asserts that because both the retentate as well as the permeate in Palme comprise nearly the same concentration of lipid product, the UES step cannot be seen as a “liquid phase 

EXAMINER’S RESPONSE
The Applicant argues that because the “permeate containing sophorolipids” taught by Palme contains about the same amount of sohorolipids as the retentate, the permeate cannot be a lipid phase. It is of note that while the Applicant points to the sophorolipid concentrations in the experiments discussed on page 668 left column, those experiments are not associated with the integrated system taught in Figure 6. Those experiments are directed to Section 3.1.3, which examines the influence of substrate and product concentrations. Examiner acknowledges the experiments associated with Figure 6 (see section 3.1.4 “Integrated use of UES for bioreactor  cultivation of C. bombicola does disclose the permeate contains “few cells” but about the same  amount of the product”. Examiner notes claim 1 does not recite any limitations directed to the amount of lipid product required to be present in the lipid phase. Therefore any portion of the broth that contains lipid can read on a lipid phase. Because Palme teaches the permeate contains “few cells but about the same amount of product” (i.e., the product being sophorolipid), it is interpreted to be a lipid phase containing few cells. While the arguments directed to yield are acknowledged, Examiner notes claim 1 encompasses any amount of lipid product. Therefore the arguments are not persuasive.

Claims 1, 31, 36 and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafez et al. (Effect of organic loading on a novel bioreactor, International Journal of Hydrogen 35 (2010) 81-92).

Hafez et al. disclose an integrated biohydrogen reactor clarifier system (Figure 1). The system comprises a stirred reactor for biological hydrogen production, followed by a gravity settler (Abstract; Figure 1). Examiner notes the art teaches “fermentation products” are produced (page 88, left column, first paragraph). Therefore the reactor is broadly interpreted to be a fermenter that performs a fermentation. The contents transferred between the fermenter and the gravity settler are interpreted to be a broth. Figure 1 disclosed biomass is recirculated to the fermenter. Figure 1 also illustrates an effluent is produced. The art teaches the system measures parameters including volatile fatty acids in different runs (page 82, right column, first paragraph; Table 3). The art teaches “VFAs accounted for 100%, 100%, 87%, 85%, 47%, and 35% of the bioreactor effluent SCOD in OLR-1 to 6, respectively” (page 84, right column, first paragraph). Examine notes specific fatty acids, such as acetic acid, propionic acid, lactic acid) are also  measured (Table 3). Because said fatty acids are present in the effluent, the art is interpreted to teach a lipid phase comprising lipid product (hence, effluent comprising fatty acids) has been allowed to separate from other constituents in the broth (hence, the biomass). Figure 1 discloses biomass is returned to the fermented. Therefore broth having had lipid product separated is returned to the fermenter.
 As set forth above, the art teaches VFAs in effluent are analyzed. Therefore the product is transferred from the gravity settler. Examiner notes the art only discloses he use of the gravity settler illustrated in Figure 1. Therefore the method steps recited in claim 1 are anticipated as claimed (claim 1). Hafez discloses fatty acids (supra). claim 31). Hafez discloses the use of a continuously stirred reactor (see first paragraph of Materials and Methods). Stirring is interpreted to read on agitation. Because the art teaches continuous stirring, it would be expected to prevent phase separation in the fermenter. Therefore claim 36 is included in this rejection (claim 36). Hafez discloses fatty acids (supra). Therefore claim 45 is anticipated (claim 45).

Claim 46 recites continuously circulating broth between the fermenter and gravity separator. In Figure 1, Hafez teaches broth from the fermenter is circulated to the gravity settler and returned to the fermenter. Therefore all of the broth is returned to the fermenter. Therefore claim 46 is included in this rejection (claim 46).

Claim 47 recites continuously circulating broth between the fermenter and gravity separator. In Figure 1, Hafez teaches broth from the fermenter is circulated to the gravity settler and returned to the fermenter. Therefore all of the broth is returned to the fermenter. Therefore claim 47 is included in this rejection (claim 47).

Therefore Applicant’s Invention is anticipated as claimed


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 33, 38 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Palme et al.

The teachings of Palme as set forth above are reiterated.

Claim 33 recites the concentration of the lipid product in the lipid phase.

Palme does not explicitly disclose the concentration of lipid product in the lipid phase of the settling vessel.

 Examiner notes Palme teaches elements including permeate flow rate (see section 3.1.1) feed cell concentration (see section 3.1.2) and substrate concentrations (see section 3.1.3)  are parameter that influence separation efficiency in the disclosed system. Figure 7 teaches the concentration of sophorolipid (lipid product) increases with cultivation time. Palme teaches UES was put into operation after 48 h and worked for 12 h. After a break of 12 h, it was again started 72 h after the start of the cultivation for a further 12 h. After the second 12 h of cell separation, a total of 72.2 g sophorolipids could be separated by precipitation in the settling vessel by both UES cycles combined. This equates to a concentration of 8.0 g/L in the 9 L fermentation vessel, which has to be taken into account when calculating the overall sophorolipid production of the process.(see page 669, left column, second paragraph). Because the art teaches substantially all of the cells have been separated, the phase containing lipid (sophorolipid) would be expected to contain at least 80% by weight of said lipid. Therefore the amount of lipid product added to the settling vessel is the results of 

It would have been obvious to produce a lipid phase with the claimed lipid concentration. While the art does not explicitly disclose the concentration of lipid product in the lipid phase of the settling vessel, the product concentration is the result of cultivation time and the number of process runs. The skilled artisan would have optimized the process taught by Palme by increasing the number of cycles and cultivation time to increase product production. One would have had a reasonable expectation of success since Palme teaches multiple rounds of permeate from the UES can be added to the gravity settler.  The MPEP teaches generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Therefore claim 33 is included in this rejection (claim 33).

Palme teaches the disclosed method has a separation efficiency of about 99% C. bombicola cells is achieved, leading to 8 g/L is nearly cell-free sophorolipid product (Abstract; page 671, right column, last paragraph). Because 99% of cells are separated, the art is interpreted to disclose a lipid phase that comprises substantially no cells. Examiner notes the sophorolipid product is found in a phase containing water (page 665, left column, last paragraph). Because the art teaches substantially all of the cells have been separated, the phase containing lipid (sophorolipid) would be expected to claim 38).

Claim 48 recites the lipid phase comprises lipid product and water in a concentration of at least 90% by weight. Examiner notes the sophorolipid product is found in a phase containing water (page 665, left column, last paragraph). Because the art teaches substantially all of the cells have been separated, the phase containing lipid (sophorolipid) would be expected to contain at least 90% by weight of said lipid. Even arguendo it does not, Palme teaches the amount of product formed is the result of multiple rounds of fermentation and separation by the UES. The skilled artisan would have optimized the process taught by Palme by increasing the number of cycles and cultivation time to increase product production. One would have had a reasonable expectation of success since Palme teaches multiple rounds of permeate from the UES can be added to the gravity settler.  The MPEP teaches generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Therefore claim 48 is included in this rejection (claim 48).

Claim 49 recites the lipid phase comprises lipid product and water in a concentration of at least 95% by weight. Examiner notes the sophorolipid product is found in a phase containing water (page 665, left column, last paragraph). Because the art teaches substantially all of the cells have been separated, the phase containing lipid (sophorolipid) would be expected to contain at least 90% by weight of said lipid. The claim 49).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Palme et al in view of Gomez et al. (previously cited).

Claim 1 is rejected on the grounds set forth above. The teachings of Palme et al. are reiterated. The art teaches the use of a UES device to separate cells. The art is silent as to whether the UES has the angle recited in claim 37 when in use.

Gomez et al. disclose an ultrasonically enhanced inclined settler that permits inclined settling (Abstract). The device is used to harvest high-lipid algae cells (page 415, left column end of first paragraph). Gomez teaches “The device could also be potentially used for other types of microorganisms such as yeast and mammalian cells” (same cited section). It is of note the art teaches a UES with an incline can be used to successfully harvest Saccharomyces cervisiae cells (page 416, right column, fourth 

It would have been obvious to try using an inclined UES settler with an angle of 50° in Palme’s method. One would have been motivated to do so since Palme uses a UES to separate cells from a liquid and Gomez teaches a UES with a 50° can be used to separate cells from a liquid. One would have been motivated to do so since Gomez teaches this angle is the optimum settling angle for maximum concentration factor. One would want to use an incline since Gomez teaches a UES with this feature has an increased settling area and exhibits enhances settling. One would have had a reasonable expectation of success since Palme teaches the device can be used with yeast cells and teaches the device could also be potentially used for other types of microorganisms such as yeast and mammalian cells. One would have expected similar results since both references are directed to methods that separate cells. Therefore claim 37 is included in this rejection (claim 37). 

Therefore Applicant’s invention is rendered obvious as claimed.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Palme et al. in view of Winterburn et al. (Production of Biosurfactant by Fermentation with Integral Foam Fractionation. Pages 1-220, 2011) and Marchal et al. (Process For the Production Of Sophorolipids By Cyclic Fermentation with Feed Of Fatty Acid Esters Or Oils. Patent 5879913 1999).


Claim 33 is rejected on the grounds set forth above. The teachings of the prior art are reiterated.

Palme teaches oily co-substrates are added to the media in addition to the main substrate glucose, as this strongly increases the production of sophorolipids (page 667, right column, second full paragraph). Palme teaches the use of sunflower oil, and discloses it is a typical substrate for sophorolipid production (same cited section). Therefore the art is interpreted to read a sugar (glucose) and a vegetable oil (sunflower oil) are added (hence, fed) to the fermenter. The art discloses a flow rate of 151 L/day (same cited section). The art teaches bioreactor cultivation at a pH of 3.5 (see page 665, left column, third paragraph). Therefore the art teaches a pH between 2-5.

The art teaches the bioreactor is equipped with a pO2 electrode (see page 665, left column, third paragraph),

While the art teaches the bioreactor is equipped with a pO2 electrode (see page 665, left column, third paragraph), but is silent regarding the dissolved oxygen level.

While the art discloses a flow rate of 151 L/day, the art is silent regarding a feed rate in the claimed unit of g.L-1.h-1

2 %sat) level of 30 (See Table 3.6). Therefore the art teaches a dissolved oxygen level of at least 20%. The art teaches fermentations ended with the dO2 remained below 15% for more than 2 hours. This dissolved oxygen limitation indicated the limit of ell growth achievable within the constraints of the given process conditions i.e. the maximum biological oxygen demand it was possible to meet (page 76, second paragraph).

Marchal et al. teach a method for producing sophorolipids using Candida bombicola by fermentation (Abstract). The art suggests the use of a vegetable oil as a substrate (column 4, lines 49-51).  The art also teaches the use of a sugar, for example glucose (column 4, lines 57-58). Marchal teaches (column 4, lines 42-46):
By feeding the stock preferably approximately continuously at a rate of between 0.01 and 4 grams per hour and per liter of initial reaction volume, it is possible to monitor optimally this residual substrate concentration and to obtain the best results in terms of purity.


Therefore the art teaches a range of feed rate that encompasses at least 0.5  g.L-1.h-1. 


It is of note the art teaches discontinuous feed by small additions cannot be ruled out (column 4, lines 47-48). The art teaches this is “batch” feeding (column 1, line 16; column 2, line 22). The art teaches the method comprises cyclic fed batch culture (column 1, lines 11-12). Therefore the art teaches the method can be conducted using batch feeding.

It would have been obvious to combine the teachings of the prior art by feeding the substrates taught by Palme at a rate of at least 0.5  g.L-1.h-1. One would have been motivated to do so since Palme teaches a method of producing sophorolipids using Candida bombicola by feeding a vegetable oil and glucose and Marchal teaches feeding a vegetable oil and glucose at a rate of 0.01 and 4 g.L-1.h-1 to produce sophorolipids using Candida bombicola. One would have had a reasonable expectation of success since Marchal teaches sohorolipids can successfully be produced at this rate. One would have expected similar results since Palme and Marchal are both directed to fermentations that produce sophorolipids using the same microorganism.

As set forth above, Winterburn teaches sophorolipids are a biosurfactant. Winterburn is directed to a method of producing a biosurfactant by fermentation. It would have been obvious to combine the teachings of the prior art by using a dissolved oxygen level of at least 20%. One would have been motivated to do so since Palme teaches a method of fermentation to produce a biosurfactant and Winterburn teaches a dissolved oxygen level of at least 20% in a fermentation used to produce a biosurfactant. One would have had a reasonable expectation of success since Winterburn teaches this level of dissolved oxygen can be used to produce a biosurfactant. One would have expected similar results since both references are directed to fermentation methods that produce biosurfactants. Therefore claim 39 is rendered obvious (claim 39).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653